Mr. Justice Pray
delivered the opinion of the court.
This was a proceeding of distress for rent, instituted originally before a justice of the peace of the county of Adams, and brought into this court by appeal from the circuit court of that county.
The errors assigned are several. The first is sufficient to dispose of the cause, and is as follows:
The process of distress or attachment for rent was sued out without bond and security being given as the law requires.
On examining the record, we find that the bond mentioned in the assignment of errors was executed alone by the defendant in error, without any surety whatever.
The statute, Rev. Code, p. 174, sect. 1, provides that if any lessor, or lessors, of lands or tenements, .¡shall wish to sue out an attachment, against his or their tenant, or tenants, for any rent due, or in arrear, on leased premises, such lessor, or lessors, shall give bond and security as is required by law in other cases of attachment.
The bond, therefore, in the present case, does not correspond with the requisitions of the statute, nor authorise the issuing of the attachment.
The judgment of the court below must be reversed; and, because there is no bond to sustain the attachment, the cause below must be dismissed.